office_of_chief_counsel internal_revenue_service memorandum number release date cc psi jholmes postf-127742-11 uilc date date to linda averbeck large business international from paul handleman chief branch passthroughs special industries third party communication none date of communication not applicable subject application of the domestic_production_activities_deduction to repackaging this chief_counsel_advice responds to your request for assistance this advice may not be used or cited as precedent legend taxpayer --------------------------------------------------- -------------------- ------------------------------------------------------------------------------------------ ------------------------------------------------------------------------------------------ ------------------------------ ------- ----------------- a b issue for purposes of the domestic_production_activities_deduction under sec_199 of the internal_revenue_code does the exception for repackaging and labeling activities to the definition of manufactured produced grown or extracted mpge under sec_1 e apply to taxpayer’s activities if taxpayer repackages and labels pills it did not postf-127742-11 manufacture but manufactures blister packs and sells the blister packs containing the pills in the normal course of its business to customers conclusion no the exception for repackaging and labeling activities to the definition of mpge under sec_1_199-3 does not apply to taxpayer’s activities because taxpayer engages in other mpge activities with respect to the blister packs containing the pills by manufacturing the blister packs for taxpayer’s gross_receipts from the sale of blister packs containing the pills to qualify as domestic_production_gross_receipts dpgr taxpayer must meet the other requirements of sec_199 including the in whole or in significant part requirement of sec_199 and sec_1_199-3 to the extent the gross_receipts do not qualify as dpgr taxpayer can apply sec_1_199-3 to determine whether the gross_receipts from the sale of any component of the property the blister packs containing the pills qualify as dpgr facts taxpayer is a provider of pharmaceutical products for seniors in nursing assisted living and other similar healthcare facilities in its a taxable_year taxpayer derived gross_receipts from providing medications to healthcare facilities with payments being made by medicare medicaid and insurance_companies the medications at issue are those provided in blister packs in its business taxpayer purchases medicines pills in bulk form and places the pills into blister packs before providing the pills to healthcare facilities taxpayer does not mpge the pills healthcare facilities can order pills in blister packs or bottles some states require certain healthcare facilities to purchase pills in blister packs blister packs are made of plastic pvc and lidding material an aluminum moisture barrier the pills mostly over-the-counter medicine are normally purchased in bottles with b pills the plastic pvc and lidding material are in roll form the blister pack assembly is subject_to various food and drug administration fda safety regulations pertaining to the handling and repacking of drugs taxpayer’s blister packs are produced entirely within the united_states the steps of the assembly are generally as follows taxpayer removes any stuffing from the bottles and empties the pills from the bottles in accordance with fda safety standards the pills are then placed on a blister pack assembly line the assembly equipment heats the plastic forms depressions in the plastic creating the blisters by using a drug-specific metal mold places the pills into the blisters and then seals the lidding material to the blister back a scannable bar code identifying the type of medication dosage and expiration date is printed on the lidding material the blister packs are then perforated separated and case packaged in bulk the process does postf-127742-11 not result in any changes to the pills which retain the same form and pharmaceutical characteristics they had when packaged in bottles the process transforms the plastic pvc and lidding material into blister packs law and analysis under sec_199 the domestic_production_activities_deduction is an amount equal to percent of the lesser_of a qualified_production_activities_income qpai of the taxpayer for the taxable_year or b taxable_income determined without regard to the sec_199 deduction for the taxable_year under sec_199 the percentage i sec_3 percent for taxable years beginning in and and percent for taxable years beginning in through under sec_199 qpai for the taxable_year is dpgr less cost_of_goods_sold allocable to such dpgr less other expenses losses or deductions which are properly allocable to such dpgr sec_199 provides the term dpgr means the gross_receipts of the taxpayer which are derived from any lease rental license sale exchange or other_disposition of qualifying_production_property qpp which was mpge by the taxpayer in whole or in significant part within the united_states sec_199 defines qpp as including tangible_personal_property sec_1_199-3 provides that a taxpayer determines using any reasonable method that is satisfactory to the secretary based on all of the facts and circumstances whether gross_receipts qualify as dpgr on an item-by-item basis and not for example on a division-by-division product line-by-product line or transaction-by-transaction basis sec_1_199-3 provides that the term item means the property offered by the taxpayer in the normal course of the taxpayer's business for disposition to customers if the gross_receipts from the disposition of such property qualify as dpgr sec_1_199-3 provides if sec_1_199-3 does not apply to the property then any component of the property described in sec_1_199-3 is treated as the item provided that the gross_receipts from the disposition of the property in sec_1 d i that are attributable to such component qualify as dpgr each component that meets the requirements under sec_1_199-3 must be treated as a separate item and a component that meets the requirements under sec_1_199-3 may not be combined with a component that does not meet these requirements sec_1_199-3 example provides that r manufactures toy cars in the united_states r also purchases cars that were manufactured by unrelated persons r offers the cars for sale to customers in the normal course of r’s business in sets of three and requires no minimum quantity order r sells the three-car toy sets to toy stores a postf-127742-11 three-car set may contain some cars manufactured by r and some cars purchased by r if the gross_receipts derived from the sale of the three-car sets do not qualify as dpgr under sec_1_199-3 then under sec_1_199-3 r must treat a toy car in the three-car set as the item provided the gross_receipts derived from the sale of the toy car qualify as dpgr under sec_1_199-3 sec_1_199-3 provides the term mpge includes manufacturing producing growing extracting installing developing improving and creating qpp making qpp out of scrap salvage or junk material as well as from new or raw material by processing manipulating refining or changing the form of an article or by combining or assembling two or more articles cultivating soil raising livestock fishing and mining minerals sec_1_199-3 provides if a taxpayer packages repackages labels or performs minor assembly of qpp and the taxpayer engages in no other mpge activity with respect to that qpp the taxpayer's packaging repackaging labeling or minor assembly does not qualify as mpge with respect to that qpp sec_1_199-3 provides that in general qpp must be mpge in whole or in significant part by the taxpayer and in whole or in significant part within the united_states to qualify under sec_199 sec_1_199-3 provides that qpp will be treated as mpge in significant part by the taxpayer within the united_states for purposes of sec_1_199-3 if the mpge of the qpp by the taxpayer within the united_states is substantial in nature taking into account all of the facts and circumstances including the relative value added by and relative cost of the taxpayer's mpge activity within the united_states the nature of the qpp and the nature of the mpge activity that the taxpayer performs within the united_states sec_1_199-3 provides a taxpayer will be treated as having mpge qpp in whole or in significant part within the united_states for purposes of sec_1_199-3 if in connection with the qpp the direct labor and overhead of such taxpayer to mpge the qpp within the united_states_account for percent or more of the taxpayer's cgs of the qpp or in a transaction without cgs for example a lease rental or license account for percent or more of the taxpayer's unadjusted depreciable basis as defined in sec_1_199-3 in the qpp sec_1_199-3 example provides that x purchases gemstones and precious metal from outside the united_states and then uses these materials to produce jewelry within the united_states by cutting and polishing the gemstones melting and shaping the metal and combining the finished materials x's mpge activities are substantial in nature under sec_1_199-3 therefore x has mpge the jewelry in significant part within the united_states postf-127742-11 sec_1_199-3 requires taxpayer to determine whether the gross_receipts derived from the property that taxpayer offers in the normal course of its business for sale to customers are dpgr to the extent the gross_receipts are dpgr then the property offered in the normal course of its business for sale to customers is taxpayer’s item for purposes of sec_199 in this case the property that taxpayer offers in the normal course of its business for sale to customers is the blister packs containing the pills while taxpayer did not mpge the pills treating this as the property offered is consistent with example of sec_1_199-3 because taxpayer offers the blister packs and pills as a set in the normal course of its business for sale to customers for gross_receipts from the sale of blister packs containing the pills to be dpgr taxpayer must meet the requirements of sec_199 to meet these requirements the blister packs containing the pills must be qpp that was mpge by the taxpayer in whole or in significant part within the united_states if the gross_receipts from the blister packs containing the pills are non-dpgr then taxpayer can determine whether gross_receipts from the sale of any of the components eg the blister packs qualify as dpgr by applying sec_1_199-3 to qualify as dpgr gross_receipts from the sale of a component must meet the requirements under sec_199 in this case there is no issue in determining that the blister packs containing the pills are qpp also if taxpayer applies sec_1_199-3 there is no issue in determining the individual blister packs without pills and vice versa ie pills without blister packs qualify as qpp the issue for this advice is whether any of taxpayer’s activities relating to the sale of blister packs containing the pills relate to the mpge of the blister packs containing the pills or whether all of taxpayer’s activities fall within the exception for repackaging and labeling activities to the definition of mpge under sec_1_199-3 in our view sec_1_199-3 does not apply to taxpayer’s activities in this case sec_1_199-3 applies to repackaging and labeling when a taxpayer engages in no other mpge activities with respect to the qpp taxpayer is engaging in the mpge of qpp when taxpayer produces the blister pack from the plastic pvc and lidding material taxpayer heats the plastic depresses the plastic molds and seals each pack we also consider the mpge of the blister packs to be a part of the mpge of the blister packs containing the pills the blister packs are a component of the blister packs containing the pills for purposes of sec_199 at the same time we also recognize taxpayer is repackaging the pills into the blister packs taxpayer’s activity is removing the pills from one package the bottle and placing them into another the blister pack the form and characteristics of the pills do not change the fact that the repackaging is done concurrently with the mpge of the blister packs does not change that conclusion taxpayer also labels the blister packs identifying the type of medication dosage and expiration date if taxpayer did not mpge the blister packs but only repackaged and labeled pills into blister packs manufactured by a third party then the exception under sec_1_199-3 would apply however the exception to the definition of mpge under postf-127742-11 sec_1_199-3 does not apply to taxpayer because taxpayer engages in other mpge activities with respect to the qpp blister packs containing the pills by manufacturing the blister packs while the above analysis answers the request for advice we are providing some additional comments as to the how the in whole or in significant part requirement of sec_199 and sec_1_199-3 may apply to taxpayer for taxpayer’s gross_receipts from the blister packs and pills to qualify as dpgr taxpayer must show that the mpge of the blister packs and pills was done in whole or in significant part by taxpayer within the united_states under sec_1_199-3 the qpp will be treated as mpge in significant part by taxpayer within the united_states if the mpge of the qpp by taxpayer within the united_states is substantial in nature as described in sec_1_199-3 alternatively taxpayer will be treated to have met the in whole or in significant part requirement if it meets the safe_harbor in sec_1_199-3 in determining whether taxpayer’s activities with respect to the entire product are substantial in nature all relevant facts and circumstances should be taken into account as described in sec_1_199-3 taxpayer’s facts are distinguishable from the facts in sec_1_199-3 example in that example x manipulated the gemstones cutting and polishing and the metal melting and shaping and combined the gemstones and metal to produce the jewelry in taxpayer’s situation none of taxpayer’s activities result in a change to the pills its activities with respect to the pills are repackaging as the mpge of the pills was not completed by taxpayer thus to the extent that the pills are part of the value to the property offered the activities that produced the pills and value that the pills contribute weigh against treating taxpayer as having mpge the blister pack containing the pills in whole or in significant part to the extent that taxpayer’s gross_receipts derived from the sale of blister packs containing the pills are non-dpgr because taxpayer did not mpge the blister packs containing the pills in whole or in significant part under sec_1_199-3 or taxpayer can apply the provisions of sec_1_199-3 to the components of the blister packs containing the pills under the provisions of sec_1_199-3 taxpayer must determine whether any gross_receipts derived from the sale of individual components qualify as dpgr to qualify as dpgr gross_receipts from the sale of a component must meet the requirements under sec_199 for example the blister packs and the pills are both separate components of the blister pack containing the pills taxpayer does not meet the requirements of sec_199 with respect to the pills because taxpayer did not mpge the pills however taxpayer may meet the requirements with respect to the blister packs if taxpayer did mpge the blister packs in whole or in significant part within the united_states then the gross_receipts derived from the sale of the blister packs should qualify as dpgr the blister packs without the pills would be treated as a separate item for purposes of sec_1_199-3 taxpayer could then allocate the gross_receipts attributable to that item for purposes of postf-127742-11 determining taxpayer’s total dpgr but any gross_receipts attributable to the pills without the blister packs ie a non-qualifying component would be non-dpgr case development hazards and other considerations this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views please call james holmes if you have any further questions
